 



EXHIBIT 10.1

AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT

     This Amendment No. 1 to Registration Rights Agreement (this “Amendment”) is
made and entered into as of September 29, 2004 (the “Execution Date”), by and
among Digital Lifestyles Group, Inc., a Delaware corporation (the “Company”),
and the investors named on the signature pages hereto (each, individually, an
“Investor” and, collectively, the “Investors”), and Westech Capital Corporation,
as designee of Tejas Securities Group, Inc. (“Westech”).

     This Agreement amends that certain Registration Rights Agreement, dated as
of September 9, 2004 (the “Agreement”), by and between the Company, the
Investors, Westech and certain other investors named on the signature pages
thereto, pursuant to Section 9(a) of the Agreement, which provides that the
Agreement may not be amended, modified or supplemented, and waivers or consents
to or departures from the provisions hereof may not be given, unless the Company
has obtained the written consent of Holders of a majority in aggregate principal
[sic] amount of Registrable Securities. The Investors hold a majority of the
aggregate amount of Registrable Securities. Capitalized terms used herein but
not defined herein shall have the meanings set forth in the Agreement.

     The parties hereby agree as follows:



1.   Amendment of the Agreement.

     (a)      The definition of “Targeted Filing Date” in Section 1 of the
Agreement is hereby amended and restated in its entirety by the following:

     “The 28th day after the Execution Date.”

     (b)      The definition of “Effectiveness Target Date” in Section 1 of the
Agreement is hereby amended and restated in its entirety by the following:

     “The 74th day after the Execution Date; provided, however, that if the
Commission subjects the Shelf Registration Statement to a review and has written
comments that would require the filing of a pre-effective amendment thereto with
the Commission, then the Effectiveness Target Date shall be the 102nd day after
the Execution Date.”



2.   Miscellaneous.

     (a)      Except to the extent amended or supplemented by this Amendment,
all provisions of the Agreement shall remain in full force and effect and are
hereby confirmed in all respects, and the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver or amendment of any provision of
the Agreement not expressly amended or supplemented by this Amendment.

     (b)      This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

     (c)      The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 



--------------------------------------------------------------------------------



 



     (d)      THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS BETWEEN RESIDENTS OF
DELAWARE WHOLLY EXECUTED AND WHOLLY PERFORMED THEREIN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            COMPANY:


DIGITAL LIFESTYLES GROUP, INC.
      By:   /s/ Kent A. Savage         Name:   Kent A. Savage        Title:  
Chief Executive Officer        WESTECH:


WESTECH CAPITAL CORPORATION,
as designee of Tejas Securities Group, Inc.
      By:   /s/ Kurt J. Rechner         Name:   Kurt J. Rechner        Title:  
President and COO     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES OF INVESTORS TO FOLLOW]

SIGNATURE PAGE TO AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            INVESTOR:
      By:             Name:           Title:        

SIGNATURE PAGE TO AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT